7Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on 6/29/2021. Claims 1-20 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2021 and 2/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10, 12-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fu et al., US 2021/0240621 A1.
Regarding claims 1, 13 and 18, Fu teaches a method comprising: 
establishing an N-block cache (Fig.6; it is taught as cache portion 654 of the shared cache 612 of the global memory 608) at a first memory-compute node (it is taught as the processing node 640) in a compute-near- memory system (it is taught as the storage system 604) that includes N different hardware nodes (storage processing nodes 640, 660 and 680), wherein the first memory-compute node is one of the N different hardware nodes (Fig.1) and wherein the N different hardware nodes are coupled by a compute fabric (Fig.6; it is taught as internal fabric 630); and 
for each initial request from the first memory-compute node to read information from a particular one of the N different nodes (section 0115; the current processing node may inform the one or more next processing nodes affected by the sequential cache slot hit of the sequential IO operations to soon be sent to the processing nodes(s) by the host system. For example, the current processing node may send a communication to each next processing node on the internal fabric of the storage system), populating a corresponding one of the N blocks in the cache with frontier information received from the particular one of the N different nodes (section 0096 and section 0100; it may be determined whether the data portion of the IO operation will fit in the current cache slot being populated for the current processing node. If the data portion will fit in the current cache slot, then there is no need to determine whether to transition to a next processing node to populate a next cache slot; as it was determined in the step 708 that the data portion would not fit in the current cache slot, the data portion of the current IO operation will populate a next cache slot, and the step 714 may determine whether this next cache slot will be a cache slot on the current processing node or on a cache slot on a next processing node in the RR order), wherein the frontier information indicates whether a parent of the particular one of the N different nodes was found during a prior search of some or all of the nodes coupled by the compute fabric (section 0115; the current processing node may send a communication to each next processing node on the internal fabric of the storage system. Such communication may include additional information pertinent to the forthcoming sequential IO operations, including, for example, information specifying: a type of the IO operation (e.g., read or write); an indication that the IO operations are sequential; identifiers of the data portions of the sequential IO operations; the logical block addresses of the data portions of the sequential IO operations; the number of cache slots on the processing node to be consumed; an identifier of the host system from which the forthcoming sequential IO operations originate; an identifier of the port of the host system; an identifier of the application associated with the forthcoming sequential IO operations; other information, including information that can be derived from any of the foregoing; or any suitable combination of the foregoing).  

Regarding claim 3, Fu teaches further comprising, for a subsequent request from the first memory- compute node to read information from the particular one of the N different nodes, reading the information from the corresponding one of the cache blocks corresponding to the particular one of the N different nodes (section 0096 and section 0100; it may be determined whether the data portion of the IO operation will fit in the current cache slot being populated for the current processing node. If the data portion will fit in the current cache slot, then there is no need to determine whether to transition to a next processing node to populate a next cache slot; as it was determined in the step 708 that the data portion would not fit in the current cache slot, the data portion of the current IO operation will populate a next cache slot, and the step 714 may determine whether this next cache slot will be a cache slot on the current processing node or on a cache slot on a next processing node in the RR order).  

Regarding claim 4, Fu teaches, further comprising, at the first memory-compute node, determining whether a subsequent read request can be fulfilled using information from the cache before requesting information from one of the other nodes in the compute-near-memory system (claim 1 of Fu; determining a next storage processing node of the plurality of storage processing nodes that will receive IO operations from the host system; and managing the shared cache to store data for at least a subset of the first quantity of next IO operations in a first cache slot located within the next storage processing node).  

Regarding claim 5, Fu teaches establishing the N-block cache includes establishing the cache as a first software object instantiated at the first memory-compute node (section 0045; write data received at the storage system from a host or other client may be initially written to cache 28 and marked as write pending. For example, cache 28 may be partitioned into one or more portions called cache slots (which also may be referred to in the field of data storage as cache lines, cache blocks or another name), which may be a of a predefined uniform size, for example, 128 Kbytes. Write data of a write operation received at the storage system may be initially written (i.e., staged) in one or more of these cache slots and marked as write pending).  

Regarding claim 6, Fu teaches establishing the N-block cache includes establishing the cache with N blocks of equal size (section 0025; Fu teaches a host application may request to read or write a portion of contiguous data that is large (e.g., several GBs in size) relative to the data unit size (e.g., 8 KB) for IO operations and/or cache slot size (e.g., 128 KB). The host operating system or other layer of the IO stack may divide this IO request into a sequence of IO operations, each IO operation specifying a next contiguous data portion of an LSU. In such cases, two or more data portions of consecutive sequential IO operations that are small enough in size in relation to a cache-slot size may fit in a single cache slot. In other cases, two or more data portions of consecutive sequential IO operations may be the same size or larger than the cache slot size).  

Regarding claim 7, Fu teaches establishing the N-block cache includes establishing a saturating N-block cache (section 0045; write data received at the storage system from a host or other client may be initially written to cache 28 and marked as write pending. For example, cache 28 may be partitioned into one or more portions called cache slots (which also may be referred to in the field of data storage as cache lines, cache blocks or another name), which may be a of a predefined uniform size, for example, 128 Kbytes. Write data of a write operation received at the storage system may be initially written (i.e., staged) in one or more of these cache slots and marked as write pending).  

Regarding claim 8, Fu teaches establishing the N-block cache includes establishing a cache block for each of the N different nodes in the compute-near-memory system, and wherein each cache block comprises 1024 x 64-bit words (section 0045 and Fig.6; cache 28 may be partitioned into one or more portions called cache slots (which also may be referred to in the field of data storage as cache lines, cache blocks or another name), which may be a of a predefined uniform size).  

Regarding claims 9 and 15, Fu teaches further comprising populating respective blocks in the cache using results from a bottom-up search algorithm, wherein the results include frontier information received from respective different nodes (see abstract; a processing node of a storage system may determine that a host system is implementing a cache-slot aware, round-robin IO distribution algorithm (CA-RR). The processing node may be configured to determine when a sufficient number of sequential IOs will be received to consume a cache slot of the processing node. If the processing node knows that the host system is implementing CA-RR, then, in response to determining the sufficient number, the processing node may send a communication informing the next processing node about the sequential cache slot hit).  

Regarding claims 10, 14 and 19, Fu teaches further comprising populating respective blocks in the cache using results from a breadth first search algorithm, wherein the results include frontier information received from respective different nodes (section 0023; the MP driver may be configured to implement a load balancing algorithm (LB), where it monitors the IO load of each processing node (e.g., by monitoring the IO communications sent to and received from each storage system port (SSP))).  

Regarding claim 12, Fu teaches establishing the N-block cache includes establishing a static cache without an eviction policy (section 0045; cache 28 may be partitioned into one or more portions called cache slots (which also may be referred to in the field of data storage as cache lines, cache blocks or another name), which may be a of a predefined uniform size).  
       
Regarding claim 20, Fu teaches each of the N different memory- compute nodes includes a respective processor and memory circuit configured to implement respective N-block software-based caches (Fig.6), wherein each software-based cache on a particular node is configured to store information received from each of the other nodes (section 0115; the current processing node may inform the one or more next processing nodes affected by the sequential cache slot hit of the sequential IO operations to soon be sent to the processing nodes(s) by the host system. For example, the current processing node may send a communication to each next processing node on the internal fabric of the storage system).

Allowable Subject Matter
Claims 2, 11, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include for an initial request from the first memory-compute node to read target information from a first node of the N different nodes, retrieving the target information from the first node via the compute fabric and populating a first one of the N blocks in the cache with the target information retrieved from the first node; and for a subsequent request from the first memory-compute node to read the target information from the first node, reading the target information from the first one of the N blocks in the cache in combination with the other claimed limitations as described in the claim 2. 
The limitations not found in the prior art of record include populating the respective blocks in the cache includes prioritizing the search algorithm based on a connectedness of the nodes to be searched, wherein nodes with more neighbors or connections to other nodes are prioritized over nodes with fewer neighbors or connections to other nodes in combination with the other claimed limitations as described in the claim 11. 
The limitations not found in the prior art of record include the operations comprising populating the blocks in the cache comprise prioritizing a search algorithm according to a connectedness of the nodes in the system in combination with the other claimed limitations as described in the claim 16. 
The limitations not found in the prior art of record include further comprising a second memory-compute node of the multiple memory-compute nodes in the compute-near-memory system, wherein the second memory-compute node comprises a second processor configured to perform operations comprising: establishing an N-block software cache for use by the second memory-compute node, wherein each of the N blocks corresponds to a respective one of the memory- compute nodes in the compute-near-memory system; populating one of the N blocks in the software cache using frontier information received from the first memory-compute node in the compute-near-memory system; and populating the other respective N-1 blocks in the software cache using frontier information received from the other respective memory-compute nodes in the compute- near-memory system in combination with the other claimed limitations as described in the claim 17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dropps et al., US 2020/0349076 A1 teaches systems that provide cache coherency management for multi-category memories.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//HUA J SONG/Primary Examiner, Art Unit 2133